Citation Nr: 1612869	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  14-24 946A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to continued VA educational assistance benefits under the Veterans Retraining Assistance Program (VRAP) beginning from January 27, 2014.  


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from June 1999 to October 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

Based on the discontinuance of VRAP benefits from January 27, 2014, a debt was created by the overpayment of benefits.  The appellant filed for a waiver of the overpayment in October 2014.  Her requested was referred to the Committee on Waivers and Compromises in January 2015.  According to a February 2015 email, the request for a waiver has been suspended pending final adjudication of the instant appeal by the Board.  Because the waiver of overpayment is not within the scope of the instant appeal, and because no adjudicative action has been taken on the matter, the Board does not have jurisdiction over it, and it must be referred to the AOJ for appropriate action.  
  

FINDINGS OF FACT

The Veteran, who otherwise meets the basic eligibility requirements for VRAP benefits, did not maintain full-time enrollment since January 27, 2014.  


CONCLUSION OF LAW

The criteria to establish continued entitlement to VA educational assistance benefits under VRAP beginning from January 27, 2014, are not met.  38 U.S.C.A. § 4100, Note (West 2014); Pub. L. No. 112-56, 125 Stat. 713, § 211 (Nov. 21, 2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Because this case involves a legal question rather than a factual determination, the Veterans Claims Assistance Act (VCAA) is not applicable to this appeal.

This notwithstanding, the Board is satisfied that the Veteran has been provided a fair hearing in the matter.  First, she was notified of the VRAP's eligibility requirements in various award letters, most recently in January 2014.  Further, she was notified in March 2014 of the AOJ's decision to stop her VRAP eligibility.  This decision included a summary of the evidence considered, plus it notified her of her right to a hearing and the right to initiate an appeal by filing a NOD.  See 38 C.F.R. § 3.103(b), (f).  She exercised her right to appeal, ultimately perfecting her appeal to the Board.  She did not elect to provide evidence or argument in support of her appeal at a Board hearing.  Under these circumstances, the Board finds that the Veteran is not prejudiced by the Board proceeding to decide the merits of the appeal.

II.  Analysis

A.  Applicable Law

The VRAP was established by Pub. L. 112-56, Title II, § 211, 125 Stat. 713.  It is set forth as a note in 38 U.S.C.A. § 4100.

The pertinent sections are as follows: 

(a) Program authorized.-- 

(1) In general.--Not later than July 1, 2012, the Secretary of Veterans Affairs shall, in collaboration with the Secretary of Labor, establish and commence a program of retraining assistance for eligible veterans. 

(2) Number of eligible veterans.--The number of unique eligible veterans who participate in the program established under paragraph (1) may not exceed-- 
(A) 45,000 during fiscal year 2012; and 
(B) 54,000 during the period beginning October 1, 2012, and ending March 31, 2014.

(b) Retraining assistance.--Except as provided by subsection (k) [establishing the VRAP program's termination date as March 31, 2014], each veteran who participates in the program established under subsection (a)(1) shall be entitled to up to 12 months of retraining assistance provided by the Secretary of Veterans Affairs.  Such retraining assistance may only be used by the veteran to pursue a program of education (as such term is defined in section 3452(b) of title 38, United States Code) for training, on a full-time basis, that-

(1) is approved under chapter 36 of such title [38 U.S.C.A. § 3670 et seq.]; 

(2) is offered by a community college or technical school; 

(3) leads to an associate degree or a certificate (or other similar evidence of the completion of the program of education or training); 

(4) is designed to provide training for a high-demand occupation, as determined by the Commissioner of Labor Statistics; and 

(5) begins on or after July 1, 2012.

(e) Eligibility.--

(1) In general.--For purposes of this section, an eligible veteran is a veteran who-- 

(A) as of the date of the submittal of the application for assistance under this section, is at least 35 years of age but not more than 60 years of age; 

(B) was last discharged from active duty service in the Armed Forces under conditions other than dishonorable; 

(C) as of the date of the submittal of the application for assistance under this section, is unemployed; 

(D) as of the date of the submittal of the application for assistance under this section, is not eligible to receive educational assistance under chapter 30, 31, 32, 33, or 35 of title 38, United States Code [38 U.S.C.A. § 3001  et seq., 3100 et seq., 3201 et seq., 3301 et seq., or 3500 et seq., respectively], or chapter 1606 or 1607 of title 10, United States Code [10 U.S.C.A. § 16131  et seq. or 16161 et seq., respectively]; 

(E) is not in receipt of compensation for a service-connected disability rated totally disabling by reason of unemployability; 

(F) was not and is not enrolled in any Federal or State job training program at any time during the 180-day period ending on the date of the submittal of the application for assistance under this section; and 

(G) by not later than October 1, 2013, submits to the Secretary of Labor an application for assistance under this section containing such information and assurances as that Secretary may require. 

(2) Determination of eligibility.-- 

(A) Determination by Secretary of Labor.-- 

(i) In general.--For each application for assistance under this section received by the Secretary of Labor from an applicant, the Secretary of Labor shall determine whether the applicant is eligible for such assistance under subparagraphs (A), (C), (F), and (G) of paragraph (1). 

(ii) Referral to Secretary of Veterans Affairs.--If the Secretary of Labor determines under clause (i) that an applicant is eligible for assistance under this section, the Secretary of Labor shall forward the application of such applicant to the Secretary of Veterans Affairs in accordance with the terms of the agreement required by subsection (h). 

(B) Determination by Secretary of Veterans Affairs.--For each application relating to an applicant received by the Secretary of Veterans Affairs under subparagraph (A)(ii), the Secretary of Veterans Affairs shall determine under subparagraphs (B), (D), and (E) of paragraph (1) whether such applicant is eligible for assistance under this section.

"Full-time" enrollment in a professional accredited and equivalent program involving standard collegiate courses, including cooperative and external degree programs, is 14 semester hours or equivalent.  See 38 C.F.R. § 21.4270(c); see also 38 C.F.R. § 21.4272(a).  "Standard college degree" means an associate or higher degree awarded by: (1) An institution of higher learning that is accredited as a collegiate institution by a recognized regional or national accrediting agency; or (2) An institution of higher learning that is a candidate for accreditation, as that term is used by the regional or the national accrediting agencies; or (3) An institution of higher learning upon completion of a course which is accredited by an agency recognized to accredit specialized degree-level programs.  "Institution of higher learning" means a college, university, or similar institution, including a technical or business school, offering postsecondary level academic instruction that leads to an associate or higher degree.  See 38 C.F.R. § 21.4200(h)(1).  

B.  Discussion

In this case, the appeal must be denied as the appellant did not maintain full-time enrollment beginning from January 27, 2014.  

There is no material dispute that she was at least 35 years of age but not more than 60 years of age when she applied in October 2012; that she was discharged from active duty service under conditions other than dishonorable; and was unemployed when she submitted her application.  There is also no dispute that she was not eligible to receive educational assistance under chapter 30 (or other chapters defined in VRAP).  She has not been rated totally disabling by reason of unemployability; and was not and is not enrolled in any Federal or State job training program at any time during the 180-day period ending on the date of the submittal of the application for assistance under this section.  It also appears that she timely submitted to the Secretary of Labor an application for assistance under this section containing such information and assurances as that Secretary requires.  See 38 U.S.C.A. § 4100, VRAP Note (e).

There is also no dispute that her course of training in health information technology at her particular institution (1) is approved under chapter 36 of 38 U.S.C.A. § 3670; (2) is offered by a community college or technical school; (3) leads to an associate degree or a certificate (or other similar evidence of the completion of the program of education or training); (4) is designed to provide training for a high-demand occupation, as determined by the Commissioner of Labor Statistics; and (5) began on or after July 1, 2012.  See 38 U.S.C.A. § 4100, VRAP Note (b).

The claims file also shows that the Veteran was found eligible for VRAP benefits for her chosen course of training prior to January 27, 2014, when her benefits were stopped.   

The only question in dispute concerns whether she maintained training on a full-time basis beginning from January 27, 2014.  See 38 U.S.C.A. § 4100, VRAP Note (b).

Her school certified in March 2014 that she had "[u]nsatisfactory attendance, conduct, or progress" effective from January 27, 2014.  It was noted that this was due to "failure to maintain attendance, per our policy went 14 days inactive."  At present, there is no evidence contradicting the school's information.  

In support of her appeal, the appellant submitted substantial information showing that she maintained courses prior to that date, including certificates showing she achieved the President's List through December 2013.  She also submitted a print-out from the school's "Dashboard" showing that she was still active in one course through February 2014.  Finally, she submitted an email sent to the school on February 5, 2014, formally withdrawing from the school effective "immediately."  

However, this information does not confirm full-time enrollment since January 27, 2014.  The information showing completion of courses through December 2013 is not relevant to the question of whether she maintained full-time enrollment since January 27, 2014.  The "Dashboard" print-out only pertains to a single course, which is not equivalent to the number of credit hours required to be considered full-time enrollment.  See 38 C.F.R. § 21.4270(c).  Moreover, the school found that her attendance was unsatisfactory for maintaining full-time enrollment due to "failure to maintain attendance, per our policy went 14 days inactive," notwithstanding her continued involvement in her classes.    

In short, full-time enrollment is a threshold requirement for maintaining VRAP eligibility.  The evidence establishes that the Veteran did not meet this requirement beginning from January 27, 2014.  Accordingly, the appeal must be denied.  Because her participation does not meet the legal eligibility requirements under the VRAP, the appeal must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to VA educational assistance benefits under VRAP since January 27, 2014, is denied.



____________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


